Order filed November 19, 2013




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-12-00378-CR
                                   ____________

                       ORLANDO SALINAS, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 228th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1313253

                                     ORDER

      On April 18, 2013, as required by section 401.010 of the Texas Government
Code, the Texas attorney general’s office was provided notice that the
aforementioned case challenges the constitutionality of section 133.102 of the
Texas Local Government Code.

      Under Texas Government Code section 401.010, a court may not issue a
final judgment holding a Texas statute is unconstitutional before the 45th day after
the date the notice is served on the attorney general. That deadline has passed
without the filing of a brief. On October 11, 2013, the court’s staff was informed
by Assistant Deputy Attorney General David Whitley during a telephone call that
the Attorney General’s office does not intend to file a brief in connection with the
constitutional challenge being raised in this court.

      The attorney general is ORDERED to file a response to the notice within 15
days of this order being issued.

      This court will construe the lack of a timely response to this order from the
attorney general’s office as a determination by the State that it does not intend to
raise any arguments for the constitutionality of section 133.102 other than the
arguments already presented in the case.

      It is so ORDERED.



                                       PER CURIAM



Panel consists of Justices Boyce, Jamison, and Busby.